Citation Nr: 1611944	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  09-15 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial compensable rating prior to January 6, 2008 and in excess of 10 percent thereafter for left knee strain.  


REPRESENTATION

Veteran represented by:	[redacted] (appointed under 38 C.F.R. §14.630)


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from December 2001 to August 2007.  

This matter comes to the Board of Veterans' Appeal (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which, in pertinent part, granted service connection for left knee strain with an initial noncompensable rating, effective August 12, 2007.  Thereafter, in a May 2009 statement of the case, the RO granted a rating of 10 percent for such disability effective as of January 6, 2008, which was implemented in a February 2011 rating decision.  Therefore, such issue has been characterized as shown on the first page of this decision.  

In October 2009, the Veteran requested a hearing before a Veterans Law Judge sitting at the RO and was notified of the hearing date in December 2011.  However, he failed to attend the hearing scheduled for February 2012.  His request for a Board hearing is therefore considered withdrawn.  38 C.F.R. § 20.704(d) (2015).

The Board remanded the instant matter in May 2013.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) has substantially complied with the remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

As for the matter of representation, the Board observes that, in July 2007, the Veteran submitted a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) in which he appointed the American Legion as his representative.  In November 2013, the Veteran submitted a VA Form 21-22a (Appointment of Individual as Claimant's Representative) in which he designated [redacted], his mother, as his representative pursuant to 38 C.F.R. § 14.630 (2015).  The provision allows for representation by an individual on a one time basis, provided that the claimant and such individual file a VA Form 21-22a which includes a statement indicating that no compensation will be charged or paid for the services, signed by both parties.  The record reflects that such was completed in the November 2013 VA Form 21-22a.  

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  


FINDING OF FACT

For the entire appeal period, the Veteran's left knee strain results in subjective complaints of pain, weakness, stiffness, and fatigability, and objective evidence of full range of flexion and extension, even in consideration of additional functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and/or weakness, or on repetitive motion; without evidence of recurrent subluxation or lateral instability, dislocation or removal of semilunar cartilage, ankylosis, impairment of the tibia or fibula, or genu recurvatum.


CONCLUSION OF LAW

For the entire appeal period, the criteria for an initial rating of 10 percent, but no higher, for left knee strain have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

The Veteran has appealed with respect to the propriety of the initially assigned rating for his service-connected left knee strain from the original grant of benefits.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess/Hartman, supra.  In this case, the Veteran's claim for service connection for left knee strain was granted and an initial rating was assigned in the February 2008 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required as the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA also has a duty to assist the claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In the instant case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this regard, the Veteran's service treatment records as well as post-service private and VA treatment records have been obtained and considered.  Moreover, the Veteran has not identified any additional, outstanding records that have not been requested or obtained.   Therefore, the Board finds that VA has satisfied its duty to assist in this regard. 

The Veteran has also been afforded VA examinations in conjunction with the claim decided herein in December 2007 and January 2009.  Neither the Veteran nor his representative has alleged that the VA examinations are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected disability as they include an interview with the Veteran, a review of the record, and a full examination, addressing the relevant rating criteria.  Moreover, while the Board determined in May 2013 that, as the most recent VA examination was conducted more than four years previously in January 2009 and the most recent treatment records were dated in March 2010, a new VA examination was necessary to assess the current severity of the Veteran's left knee strain, neither he nor his representative has alleged that his left knee strain has worsened in severity since the last VA examination in January 2009.  Therefore, the Board finds that the examination of record is adequate to adjudicate the Veteran's higher initial rating claim and no further examination is necessary.

As indicated previously, in May 2013, the Board remanded the instant matter for additional development.  Specifically, the May 2013 remand instructed the AOJ to request that the Veteran identify any VA or private healthcare providers who had treated him for the claimed disability as of March 2010 and to obtain all identified treatment records.  The remand also instructed the AOJ to afford the Veteran a VA examination for his service-connected left knee strain to determine the current nature and severity of his disability.  A June 2013 letter requested that the Veteran identify any outstanding records, and the record reflects that all available VA treatment records and private treatment records were obtained.  Unfortunately, the record shows that the Veteran failed to report to a VA examination of the left knee scheduled in September 2013. 

While the letter informing the Veteran of the time and place of the examination is not of record, the remainder of the evidence reveals that the Veteran was properly informed of his scheduled examination and that he failed to report to such examination without good cause.  In this regard, the Appeals Management Center (AMC) initiated a Compensation and Pension examination request on August 22, 2013.  On September 13, 2013, the Medical Administration Service (MAS) cancelled the examination request due to the Veteran's failure to report.  

Thereafter, the AMC issued the Veteran a supplemental statement of the case in October 2013 which, inter alia, advised him as follows:

VAMC West Los Angeles C&P (knee and lower leg) report dated September 13, 2013 notified us of your failure to report to a scheduled examination. 

Current VA regulations note that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, or fails to cooperate with VA examiner, the claim shall be rated based on the evidence of record and may result in an adverse decision.  When the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  [citation omitted].  

To date, neither the Veteran nor his representative has provided a good cause for failing to report for VA examination in September 2013, requested another examination or, after receipt of the October 2013 supplemental statement of the case, or argued that notice of the September 2013 VA examination was not received.  Thus, the Board finds that the Veteran failed to report for VA examination without good cause.  As the Veteran failed in his duty to report for VA examination, he must assume the risks associated with his failure to report for VA examination.  Turk v. Peake, 21 Vet. App. 565, 567 (2008).

Therefore, the Board finds that the AOJ has substantially complied with the May 2013 remand directives such that no further action is necessary in this regard.  See D'Aries, supra; Dyment, supra.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  As in the instant case, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disability. 38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.   Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

The Veteran's left knee strain is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5260.  Currently, a noncompensable rating has been assigned from August 12, 2007, to January 6, 2008, and, thereafter, a 10 percent rating has been assigned, exclusive of the period from June 11, 2008, to July 31, 2008, where a temporary total evaluation has been assigned pursuant to 38 C.F.R. § 4.30.  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the Diagnostic Code number will be "built-up" as follows: the first two digits will be selected from that part of the schedule most closely identifying the part, or system of the body involved, in this case, the musculoskeletal system, and the last two digits will be "99" for all unlisted conditions.  Then, the disability is rated by analogy under a Diagnostic Code for a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27.  In the instant case, the assigned Diagnostic Code reflects that the Veteran's left knee disability has been rated as analogous to limitation of knee flexion under Diagnostic Code 5260.

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II. 

Limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides for a zero percent evaluation where flexion of the leg is only limited to 60 degrees.  For a 10 percent evaluation, flexion must be limited to 45 degrees.  For a 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A 30 percent evaluation may be assigned where flexion is limited to 15 degrees. 

Diagnostic Code 5261 provides for a zero percent evaluation where extension of the leg is limited to five degrees.  A 10 percent evaluation requires extension limited to 10 degrees.  A 20 percent evaluation is warranted where extension is limited to 15 degrees.  A 30 percent evaluation may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent evaluation, extension must be limited to 30 degrees.  Where extension is limited to 45 degrees, a 50 percent evaluation may be assigned. 

VA's General Counsel has also stated that separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004). 

Additionally, Diagnostic Code 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability.  A 20 percent rating is assigned when there is moderate recurrent subluxation or lateral instability, and a 30 percent rating is warranted for severe recurrent subluxation or lateral instability. 

Descriptive words "slight," "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

VA's General Counsel has stated that when a knee disorder is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257, and an appellant also has limitation of knee motion which at least meets the criteria for a noncompensable evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 or 5261, separate evaluations may be assigned for arthritis with limitation of motion and for instability.  However, General Counsel stated that if an appellant does not meet the criteria for a noncompensable rating under either Diagnostic Code 5260 or Diagnostic Code 5261, there is no additional disability for which a separate rating for arthritis may be assigned.  VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997).  If a rating is assigned under the provisions for other knee impairment (38 C.F.R. § 4.71a, Code 5257) a separate 10 percent rating may be assigned where some limitation of motion, albeit noncompensable, has been demonstrated.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).

A December 2007 VA examination report reflects a diagnosis of left knee sprain.  The VA examination report also reflected the Veteran's report of having experienced left knee pain when walking on uneven surface, up stairs, and bearing heavy loads since his left knee injury during  his service.  The VA examination report also indicated the Veteran's report that his left knee disability symptoms have not changed since service.  The Veteran reported that he ran for 20 minutes and lifted weights 3-4 per times per week at the time of the examination.  A range of motion test as to the left knee revealed flexion of 0 to 140 degrees with crepitus.  There was no evidence of pain, weakness, fatigability, or lack of endurance associated with repetitive range of motion.  The findings were negative as to Lachman, McMurray, varus/valgus, and anterior/posterior tests.  The VA examiner noted that there was no pain on motion.  On musculoskeletal examination, the VA examiner noted normal muscle tone and bulk in lower extremities.  There was no joint swelling, effusion, tenderness, or laxity.  Further, the VA examiner found that there was no joint prosthesis, ankylosis, or other objective joint abnormalities.  There was no evidence of inflammatory arthritis.  The VA examiner also noted that there were neither muscle symptoms nor flare-ups of muscle disease.  As to joint symptoms, the VA examiner indicated that there were no flare-ups of joint disease of the left knee.  The Veteran's gait was found to be normal. 

On neurological examination, the VA examiner noted that there was no weakness or paralysis, paresthesias, numbness, or other neurological symptoms.  The VA examiner noted that findings of the left side were normal as to motor loss and that there was no evidence of sensory loss.  Deep tendon reflexes of the left side revealed that knee jerk was 2+ and that ankle jerk was 2+ as to the left side.   The VA examiner noted that a December 2007 left knee X-ray examination showed an unremarkable left knee.  The December 2007 X-ray examination revealed that the left knee demonstrated no focal abnormality.  The VA examiner noted that the Veteran was a college student and that he was unemployed because of his status as a student at the time.   Further, the VA examiner noted that the left knee disability had no significant effects on the Veteran's usual occupation or his daily activities.  

A July 2008 private medical record reflected that the Veteran underwent an open excision of tibial ossicle and removal of tibial bone in June 2008 without any complications.  The private medical record provided preoperative diagnosis of symptomatic loose tibial ossicle associated with Osgood-Slaughter disease and postoperative diagnosis of the same.  The private medical record also reflected that the Veteran was alert and oriented and in good condition after the operation.  

A January 2009 VA examination report indicated that, since the procedure for excision of tibial ossicle, the Veteran's knee pain was better since surgery, but that he still experienced flare-ups on a monthly basis and difficulty utilizing the stairs.  Further, the examiner noted that the Veteran had weakness, stiffness, fatigability, limping, and swelling, although he did not have instability or locking.  The examiner observed that the Veteran did not use brace or assistive devices.  While the Veteran had no difficulty grooming, he was noted to have difficulty with dressing and occasional difficulty with bathing and toileting.  The examiner indicated that the Veteran could not run for more than a mile.  On physical examination, the examiner found prominent Osgood-Schlatter disease on the tibial tuberosity.  The examiner noted normal range of motion from 0 to 140 degrees, which was pain-free.  While repetitive range of motion caused increased pain, there was no increase in weakness, fatigability, or other functional impairments.  X-ray examination of the left knee revealed no evidence of instability.  The examiner noted that the Veteran was currently unemployed as he was a full-time student.  

A June 2009 VA treatment record reflected that the Veteran reported left knee instability, especially when he moved forward, and the VA physician's note that there was no lateral instability.  The VA treatment record noted the Veteran's complaint of pain, which was aggravated by knee flexion, as well as regular 'clicking' of the left knee.  The Veteran reported that his knee swelled one to two times per month, and he denied locking of the left knee.  During physical examination, the VA physician noted that there was no atrophy noted in the lower extremity and that, as to strength of the left knee, flexion and extension were both performed to 5/5.  Sensory examination findings were grossly intact to light touch throughout the lower extremity dermatomes.  As to reflexes, the left knee was rated as 2/4.  The VA physician noted that the Veteran's gait was normal without an assistive device.  He assessed that, notwithstanding the Veteran's complaint of instability and swelling, the examination of the left knee was negative for instability or swelling.  The physician further noted that the examination revealed tenderness over patella tendon near prior surgical site.  The VA treatment record noted that the Veteran was a student studying public administration at the time of the treatment.  

A July 2009 magnetic resonance imaging (MRI) study of the left knee showed that there was minimal increased signal within the medial and lateral menisci that did not appear to be extended to the articular surface, which was consistent with mild myxoid degeneration.  The anterior and posterior cruciate ligaments were intact and the medial and lateral joint compartments appeared to be maintained.  Further, the MRI study indicated that there was no abnormal marrow signal within the visualized tibia or femur.  Impressions provided were minimal myxoid degeneration of the medial and lateral menisci without evidence of frank tear and small popliteal cyst.   

A February 2010 VA treatment record indicated that the Veteran was given a brace for his left knee pain in June 2009.  The treatment record noted that the Veteran denied gait disturbances, balance issues, deformities, or weakness.  He also denied neurological symptoms, to include tingling, numbness, or weakness.  The VA physician further observed the Veteran was not wearing the brace at the time of the treatment.  

A September 2011 VA treatment record indicated that the Veteran's left knee pain was resolved for now and was not an issue at the time.  The VA physician noted that the Veteran's gait was steady, moving all extremities and that there were no neurological abnormalities.  

An August 2012 VA treatment record reflected the Veteran's report that he walked and ran well without knee supports and that he ran 10 miles per week without a problem.  The Veteran also reported that he did not take any medication, and he denied clicking, popping, grinding, locking, or giving out of the knees.  The treatment record also reflected findings from a 2009 X-ray examination, which provided that the medial, lateral, and patellofemoral joint spaces were well-maintained and that no soft tissue abnormality was identified.  The findings also revealed that the distal patellar tendon and tibial tuberosity no longer had the fragment of bone seen in that region in the December 2007 X-ray examination.    Further, the X-ray examination indicated that there was no acute fracture or dislocation, while persistent cortical irregularity of the tibial tuberosity was noted.  The VA physician noted that the treatment was sought for purposes of applying for a federal government position.   

A January 2013 VA treatment record noted that the Veteran complained of left knee pain, which was painful to touch and worse with bending.  The VA physician noted that the Veteran denied new injuries.  

A January 2013 X-ray examination of both knees revealed an impression that joint spaces were well maintained and that there was no evidence of joint effusion or significant degenerative changes.  The radiologist noted that there was a small bony fragment and bony defect at the anterior tibial tubercle on the left with overlying soft tissue swelling consistent with avulsion injury.

An August 2013 VA treatment record noted the Veteran's report of left knee pain.  The VA treatment record also indicated that, during physical examination, the extremities showed no clubbing, cyanosis, or edema.  Findings as to the left knee were normal upon examination.  Musculoskeletal findings revealed no bone or joint problems. Further, the VA treatment indicated that the Veteran attended medical school for one semester and that he was working part-time at his family's business. 

Finally, as indicated previously, the Veteran failed to report without good cause to a September 2013 VA examination.  Consequently, any findings that would have been rendered as a result of such examination cannot be considered in rating the Veteran's left knee disability.

Based on the foregoing, the Board finds an initial rating of 10 percent, but no higher, is warranted for the entire appeal period stemming from the grant of service connection as of August 12, 2007.   Significantly, as noted at the December 2007 VA examination, the Veteran's left knee disability has been manifested by subjective complaints of pain, stiffness, weakness, and fatigability, as well as functional impairment associated therewith, to include difficulty walking on uneven surface, up stairs, and bearing heavy loads.  See Burton, supra.  

Specifically, during the December 2007 VA examination, while the Veteran's range of motion of the left knee was observed to be 0 to 140 degrees, within the normal range of knee motion, the Veteran reported experiencing left knee pain, to include weakness, stiffness, swelling, and fatigability.   Specifically,  the Veteran reported that the his left knee disability limited his daily activities, such that he had difficulty walking on uneven surface, up stairs, and bearing heavy loads.  The Veteran further reported that his left knee strain symptoms and functional impairment associated with such symptoms have not changed since his service.  Therefore, the Board finds that the overall picture of the Veteran's left knee disability symptoms, to include pain, weakness, stiffness, and functional impairment associated therewith, reach the level of symptomatology warranting a 10 percent rating  prior to January 6, 2008 when considered in totality.   See Burton, 25 Vet. App. 1.  

However, the Board finds that an initial rating in excess of 10 percent is not warranted at any time during the appeal period.  The Board has considered whether the Veteran is entitled to a higher rating under Diagnostic Code 5260.  With respect to Diagnostic Code 5260, a 20 percent rating requires a finding of flexion limited to 30 degrees.  Pursuant to VAOPGCPREC 9-04, the Board has also considered whether the Veteran is entitled to a higher or separate rating under Diagnostic Code 5261 pertinent to limitation of extension of the knee.  As indicated previously, a 10 percent rating requires a finding of extension limited to 10 degrees.   

The evidence fails to show that the Veteran's flexion or extension was limited to at any time during the appeal period.  Specifically, during the December 2007 VA examination, the Veteran performed knee flexion to 140 degrees, within the normal range of knee mobility under 38 C.F.R. § 4.71, Plate II.  Further, the Veteran performed extension to 0 degree during the December 2007 VA examination, also within the normal range of knee motion. While there was a finding of crepitus, the December 2007 VA examiner indicated that the Veteran did not experience flare-ups associated with the left knee disability and that there was no pain on left knee motion.  The record does not otherwise reflect that flare-ups of pain, if any, diminished the Veteran's range of motion to less than normal.  

Furthermore, the January 2009 VA examiner indicated that the Veteran performed left knee range of motion test from 0 to 140 degrees, within the normal range of knee motion.  The July 2009 VA treatment record indicated that the Veteran's left knee flexion and extension were rated at 5/5.  Further, the August 2013 VA treatment record noted that findings were normal as to a left knee examination and that musculoskeletal findings revealed no bone or joint problems.  While the Veteran reported pain as to the left knee, to include flare-ups on a monthly basis and difficulty utilizing the stairs in the January 2009 VA examination report, the evidence does not show that such functional impairment associated with the left knee strain symptoms caused additional functional loss to the point of limiting flexion or extension to a compensable degree, at any point pertinent to this appeal.  Therefore, a higher or separate rating under Diagnostic Code 5260 or 5261 is not warranted, even in consideration of functional impairment due to pain and other symptoms associated with the Veteran's left knee strain, as they have been contemplated by the 10 percent disability rating currently assigned.   

The Board has considered whether the Veteran is entitled to a higher or separate rating under Diagnostic Code 5257 pertinent to recurrent subluxation or lateral instability.  See VAOPGCPREC 23-97; VAOPGCPREC 9-98.   In this regard, the Board finds that the evidence fails to demonstrate recurrent subluxation or lateral instability as to the left knee.  Significantly, the medical evidence of record reflects findings that the VA physicians could not identify or detect instability as to the left knee.  The December 2007 VA examiner found that there was no joint laxity or tenderness as to the left knee.  The January 2009 VA examiner indicated that there was no evidence of instability or locking.  The June 2009 VA physician found that the findings from an examination of the Veteran's left knee were negative for instability or swelling.  Moreover, diagnostic testing conducted during the appeal period revealed no laxity in the Veteran's ligaments.

The Board acknowledges that, the Veteran has alleged experiencing instability in his left knee, as well as difficulty climbing the stairs, as reflected in the June 2009 VA treatment record and the January 2009 VA examination report, respectively.  The Veteran has also alleged experiencing regular clicking of the left knee in the June 2009 VA treatment record.  As a layperson, however, the Veteran is not competent to objectively diagnose lateral instability or subluxation.  In this regard, while he is competent to report that his knee feels unstable, gives way, locks, or clicks, and the Board finds no reason to doubt his credibility regarding such observations, there is no indication that he possesses the requisite knowledge to administer or interpret specialized testing that would reveal instability or subluxation.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  In this regard, as noted, the VA physicians, who are medical professionals, found that there was no laxity as to the Veteran's left knee.  Based on the foregoing, the objective medical evidence shows that the Veteran's left knee is stable without instability or subluxation for the entire period on appeal.  Accordingly, a separate rating for instability or subluxation of either knee under Diagnostic Code 5257 is not warranted at any point during the appeal period.  

The Board has also considered whether the Veteran is entitled to a higher or separate rating under Diagnostic Code 5258 or 5259.  In this regard, while the July 2009 MRI findings of the left knee indicated that there was minimal increased signal within the medial and lateral menisci and an impression of minimal myxoid degeneration of the medial and lateral menisci, the evidence does not show that there was a dislocation or removal of meniscus at any point pertinent to this appeal to warrant a higher or separate rating under Diagnostic Codes 5258 or 5259, respectively.    

Furthermore, as there is no evidence of ankylosis, impairment of the tibia or fibula, or genu recurvatum, higher and/or separate ratings under Diagnostic Codes 5256, 5262, and 5263 are not warranted for the left knee disability at any point during the appeal period.  

In assessing the severity of the left knee strain, the Board has considered the Veteran's assertions regarding his symptoms, to include pain, swelling, and instability as to his left knee, which he is competent to provide.  See e.g. Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability ratings that have been assigned.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of knee strain.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected left knee strain.  

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected left knee strain; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, staged ratings for such disability are not warranted.

The Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
 § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected left knee strain with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  In this regard, the Veteran's current ratings based on limitation of motion contemplate the functional limitations caused by such disability, to include loss of range of knee motion and subjective complaints of pain, weakness, stiffness, and fatigability.  There are no additional symptoms of his left knee strain that is not addressed by the rating schedule.  As such, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.   

The Board also notes that, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss, to include the resulting impact on the Veteran's physical activities.  

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt, there is no additional impairment that has not been attributed to a specific rated disability.  

The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected left knee strain.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture and, therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions. Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability rating for compensation based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.   

During the course of the Veteran's appeal for a higher initial rating for left knee strain, a claim for TDIU was considered and denied by the RO in a February 2014 rating decision.  The Veteran has not appealed such decision.  Such adjudication reflects the permissive bifurcation of the increased rating claim from the TDIU claim.  See Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions); Holland v. Brown, 6 Vet. App. 443, 447 (1994) (holding that "it was not inappropriate" for the Board to refer a TDIU claim to the RO for further adjudication and still decide an increased-ratings claim).  Moreover, while acknowledging the Rice decision, in Locklear v. Shinseki, 24 Vet. App. 311 (2011), the Court held that it is permissive for VA to address a claim for TDIU independently of other claims, including increased rating and service connection claims.  Id. at 315.  Given the foregoing, the Board concludes that the TDIU claim was separately adjudicated and not perfected for appellate review.  Accordingly, the Board does not have jurisdiction over the claim and need not refer or remand the matter.


ORDER

For the entire appeal period, an initial 10 percent rating, but no higher, for left knee strain is granted, subject to the laws and regulations governing payment of monetary benefits.



____________________________________________
A. JAEGER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


